 1   SOMACH SIMMONS & DUNN
     A Professional Corporation
 2   STUART L. SOMACH, ESQ. (SBN 90959)
     FRANCIS M. GOLDSBERRY, II, ESQ. (SBN 63737)
 3   ALEXIS K. STEVENS, ESQ. (SBN 260756)
     500 Capitol Mall, Suite 1000
 4   Sacramento, CA 95814
     Telephone: (916) 446-7979
 5   Facsimile: (916) 446-8199
     ssomach@somachlaw.com
 6   mgoldsberry@somachlaw.com
     astevens@somachlaw.com
 7
     Attorneys for Plaintiff GLENN-COLUSA
 8   IRRIGATION DISTRICT

 9

10                             UNITED STATES DISTRICT COURT

11                           EASTERN DISTRICT OF CALIFORNIA

12   GLENN-COLUSA IRRIGATION DISTRICT,           CASE NO. 2:17-CV-00120-WBS-CKD

13                      Plaintiff,               [PROPOSED] ORDER LIFTING STAY
                                                 AND SETTING PRETRIAL SCHEDULE
14         v.

15   UNITED STATES ARMY CORPS OF
     ENGINEERS; et al.,
16
                        Defendants.
17

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


     [PROPOSED] ORDER LIFTING STAY AND SETTING PRETRIAL SCHEDULE                  1
 1                                                 ORDER

 2            Pursuant to the parties’ Joint Status Report and Stipulation Proposing Pretrial Scheduling

 3   Order, and good cause appearing, the Court hereby orders that:

 4            1.     The stay issued on January 18, 2019 in the matter of Glenn-Colusa Irrigation

 5   District v. United States Army Corps of Engineers, et al., Case No. 2:17-CV-00120-WBS-CKD,

 6   is lifted.

 7            2.     All discovery shall be conducted so as to be completed by May 15, 2019. All

 8   motions to compel discovery must be noticed on the magistrate judge’s calendar in accordance

 9   with the local rules of this court and so that such motions may be heard (and any resulting orders

10   obeyed) not later than May 15, 2019.

11            3.     All motions, except motions for continuances, temporary restraining orders, or

12   other emergency applications, shall be filed on or before June 14, 2019.

13            4.     The Final Pretrial Conference shall be held on August 5, 2019, at 1:30 p.m. in

14   Courtroom No. 5.

15            5.     A bench trial (estimated for 10 days) is set for October 8, 2019, at 9:00 a.m. in

16   Courtroom No. 5.

17            IT IS SO ORDERED.

18            Dated: March 4, 2019

19

20
21

22

23

24

25

26
27

28


     [PROPOSED] ORDER LIFTING STAY AND SETTING PRETRIAL SCHEDULE                                         2
